All the questions raised in this petition for rehearing were fully covered in the main opinion except the first which is in effect that Chapter 14677, Acts of 1931, Laws of Florida, contravenes the equal protection clause of the Fourteenth Amendment to the Federal Constitution and Sections One and Twelve of the Declaration of Rights, Constitution of Florida, because it required appellee to file annual reports while corporations paying a filing fee of One Thousand Dollars are exempt from making any reports whatever.
In Assaria State Bank vs. Dolley, 219 U.S. 121, 55 L. Ed. 123,31 Sup. Ct. Rep. 189, the Supreme Court upheld a classification predicated solely on volume of surplus as required between incorporated and unincorporated banks. The same court has frequently upheld statutes directed at an evil as it actually exists in the contemplation of the Legislature without attempting to cover the whole field of possible abuse. Patsone vs. Commonwealth of Pennsylvania, 232 U.S. 138, 58 L. Ed. 539,34 Sup. Ct. Rep. 281; Keokee Consolidated Coke Co. v. Taylor,234 U.S. 224, 58 L. Ed. 1288, 34 Sup. Ct. Rep. 856; Griffith v. State of Connecticut, 218 U.S. 563, 54 L. Ed. 1151, 31 Sup. Ct. Rep. 132.
It is also conclusively settled by frequent decisions of the same court that, subject to certain limitations as respects interstate and foreign commerce, a state may impose such conditions upon permitting a corporation to do business within its limits as it may consider expedient, and that the condition may be made to depend on the payment of a designated license tax proportional to the amount of its capital used within the state. New York v. Roberts, 171 U.S. 658, 43 L. Ed. 323,19 Sup. Ct. 58.
Petition for rehearing denied.
BUFORD, C.J., AND WHITFIELD AND DAVIS, J.J., concur.
  ELLIS AND BROWN, J.J., dissent. *Page 462